DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

“mounting unit” of claims 14 and 19 (generic placeholder of “unit” with the function of mounting) with the corresponding structure of ¶25 and ¶35 of: the mounting unit may be coupled to the fan unit; the mounting unit used to secure the misting system to a ceiling; the mounting unit comprised of a mount bracket, extending down from the mount bracket 16 is a screen 18, the screen is a protective screen to prevent objects from falling into the fan unit; the protective screen also prevents individuals from placing their hands and/or fingers into an open top area of the fan unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following limitations are not interpreted under 112f:
“fan unit” with the structure of a fan;
“housing unit” with the structure of a housing; and
“axial fan unit” with the structure of an axial fan.


Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the closest prior art is US 20080251611, US 20070092375, and US 942712.
‘611 teaches a misting system comprising an axial fan with a cap and a plurality of nozzles, the cap having a plurality of channels. The channels are not V shaped troughs curved in the direction of fan rotation.
‘375 teaches a misting system comprising an axial fan with a cap and a plurality of nozzles, the cap having a plurality of channels. The channels are not V shaped troughs curved in the direction of fan rotation.
‘712 teaches a misting system comprising an fan with a cap and a nozzle, the cap having a plurality of channels. The channels extend in a rotational direction but are straight channels. The channels are not V shaped troughs curved in the direction of fan rotation.
No prior art, alone or in combination, teaches all the limitations of claim 1, namely the channels as claimed.

Claim 11 contains similar allowable subject matter as to claim 1. 
Claims 12-18 depend upon claim 11.
Claim 19 contains similar allowable subject matter as to claim 1. 
Claim 20 depends upon claim 19.


Response to Arguments
Applicant argues in the arguments filed 13 May. 2021 that the claim objections are overcome by amendment and that claims 1-20 are allowable.
Examiner agrees. All objections are withdrawn and claims 1-20 are allowed.


Conclusion
This application is in condition for allowance except for the following formal matters: 1, 7-8, 11, 16-17, and 19-20 are objected as detailed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776